11-3716-pr
Rodriguez v. Diaz



                                 UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
       Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate Procedure
32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a document filed with this
Court, a party must cite either the Federal Appendix or an electronic database (with the notation
“summary order”). A party citing a summary order must serve a copy of it on any party not
represented by counsel.

         At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 11th day of December, two thousand and twelve.

PRESENT:

                    JOSÉ A. CABRANES,
                    REENA RAGGI,
                    PETER W. HALL,

                                      Circuit Judges.

_____________________________________

NELSON RODRIGUEZ,

                                    Plaintiff-Appellant,

                    v.                                                    No. 11-3716-pr

HECTOR L. DIAZ, Chief Clerk,
CHARLOTTE DOE, Assistant Clerk,
JOHN JAMES, Assistant Clerk of the Bronx
County Supreme Court,

                     Defendants-Appellees.*
_____________________________________



*   The Clerk of Court is directed to amend the caption as shown above.

                                                            1
FOR PLAINTIFF-APPELLANT:                                Nelson Rodriguez, pro se, Auburn, New York.

FOR DEFENDANTS-APPELLEES:                               David Lawrence III, Assistant Solicitor
                                                        General, Michael S. Belohlavek, Senior
                                                        Counsel; Barbara D. Underwood, Solicitor
                                                        General, for Eric T. Schneiderman, Attorney
                                                        General of the State of New York, New York,
                                                        NY.

     Appeal from a judgment of the United States District Court for the Southern District of
New York (Colleen McMahon, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.

        In this suit under 42 U.S.C. § 1983, plaintiff-appellant Nelson Rodriguez, who is currently
incarcerated and has proceeded pro se throughout this litigation, alleges that the defendants-appellees,
who are state-court clerk’s office personnel, deprived him of his constitutional right of access to
court. The District Court granted summary judgment to the defendants, concluding that Rodriguez
had failed to provide evidence “of any intentional or willful conduct by the Defendants that was
calculated to deprive him of access to court.” Dist. Ct. Op. at 5. We assume the parties’ familiarity
with the facts and procedural history of the case, as well as the issues on appeal.

         Having reviewed the record de novo and construed all evidence in the record in favor of
Rodriguez, see Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003), we affirm the
District Court’s grant of summary judgment to the defendants for substantially the reasons stated in
its well-reasoned order of August 3, 2011. Rodriguez has not presented any evidence that the
defendants did anything wrong, much less violated his federal constitutional rights. To the contrary,
all the evidence in the record indicates that the defendants took reasonable steps to assist Rodriguez
as best they could in light of the information available to them at the relevant times.




                                                   2
                                       CONCLUSION

       We have considered all of Rodriguez’s other arguments on appeal and find them to be
without merit. Accordingly, we AFFIRM the judgment of the District Court.


                                                    FOR THE COURT:
                                                    Catherine O’Hagan Wolfe, Clerk




                                               3